STONE, J.
We affirm the decision of the trial court denying Appellant’s motion for relief from fraudulent transfer where the insolvent Appellee allegedly converted non-exempt assets into homestead property to avoid payment of a New York judgment. The judgment was rendered prior to, but domesticated in Florida after, Appellee’s establishment of his homestead exemption.
In Butterworth v. Caggiano, 605 So.2d 56 (Fla.1992), our supreme court held that neither the legislature nor the supreme court had the power to create an exception to the constitutionally provided homestead exemption. Accordingly, we agree with the conclusion of the federal district court in Bank Leumi Trust Company of New York v. Lang, 898 F.Supp. 883 (S.D.Fla. 1995), that the establishment of a homestead, otherwise exempted from forced sale, cannot be defeated by statutory provisions for voiding a fraudulent transfer, even where the debtor’s intent in establishing a homestead is to defeat creditors’ claims. We note that the judgment here is not for an obligation incident to the purchase or improvement of the homestead property.
WARNER, C.J. and COX, CYNTHIA, Associate Judge, concur.